 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10     KELLISA RONQUILLO-                      Case No.: 3:17-cv-129-JM-BLM
       GRIFFIN, KHOI NGUYEN,
11
       and RUSSELL SMITH,                      CLASS ACTION
12     Individually and On Behalf of
       All Others Similarly Situated,          ORDER GRANTING
13
                                               PRELIMINARY APPROVAL OF
14                        Plaintiffs,          CLASS ACTION SETTLEMENT
       v.
15
                                               Judge: Hon. Jeffrey T. Miller
16     TRANSUNION RENTAL
       SCREENING SOLUTIONS,
17
       INC. and TRANSATEL
18     (BARBADOS), INC.,
19
                          Defendants.
20
21
22          Plaintiffs Kelissa Ronquillo a/k/a Kelissa Ronquillo-Griffin (“Ronquillo”),
23 Khoi Nguyen (“Nguyen”), and Russell Smith (“Smith”), individually and on behalf
24 of Class Members (collectively, “Plaintiffs” or “Class Representatives”), filed a
25 Motion for Preliminary Approval of Class Action Settlement and Certification of
26 Settlement Class (hereinafter referred to as the “Preliminary Approval Motion”) in
27 the above-captioned action (the “Action”). The Preliminary Approval Motion was
28	 unopposed by Defendants TransUnion Rental Screening Solutions, Inc. (“TURSS”)

     ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO.: 3:17-CV-129-JM-BLM         1
 1 and Transactel (Barbados), Inc. (“Transactel”) (collectively, “Defendants”).
 2         The Court has read and considered the Settlement Agreement and Release (the
 3 “Settlement Agreement” or “Agreement”), the Preliminary Approval Motion, and
 4 supporting documents.
 5       NOW, THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND
 6 DECREED THAT:
 7 I.      JURISDICTION: The Court has jurisdiction over the subject matter of the
 8         Action and over all settling parties hereto. All capitalized terms used herein
 9         have the meanings defined herein and / or in the Agreement.
10 II.     PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT: The Court
11         preliminarily finds that the Settlement of the Action, on the terms and
12         conditions set forth in the Agreement and the exhibits thereto, is in all
13         respects fundamentally fair, reasonable, adequate and in the best interests of
14         the Settlement Class Members, taking into consideration the benefits to
15         Settlement Class Members; the strength and weaknesses of Plaintiffs’ case;
16         the complexity, expense and probable duration of further litigation; and the
17         risk and delay inherent in possible appeals. The Court finds that notice of the
18         Settlement should be given to persons in the Settlement Class and a full
19         hearing should be held on approval of the Settlement. The provisions of the
20         Settlement Agreement are preliminarily approved and the Parties shall comply
21         with its terms.
22 III.    SETTLEMENT ADMINISTRATOR: The Court approves the selection of
23         Kurtzman Carson Consultants, LLC (“KCC”) to be the Settlement
24         Administrator. The Settlement Administrator will administer the applicable
25         provisions of the Agreement in accordance with the terms of the Agreement,
26         including, but not limited to, distributing and providing the class notice,
27         receiving and examining claims, calculating claims against the Common
28	        Fund, preparing and issuing all disbursements of the Common Fund to

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        2
 1         Authorized Claimants, and handling inquiries from Settlement Class
 2         Members. All reasonable fees and costs of the Settlement Administrator shall
 3         be paid from the Common Fund.
 4 IV. In compliance with the Class Action Fairness Act, 28 U.S.C. § 1715, and as set
 5      forth in the Agreement, Defendants, themselves or through their designee, are
 6      ordered to serve written notice of the proposed settlement on the U.S. Attorney
 7         General and the appropriate California state official, unless such notice has
 8         already been served.
 9 V. CLASS MEMBERS: Pursuant to Fed. R. Civ. P. 23(b)(3), the Action is hereby
10     preliminarily and conditionally certified, for settlement purposes only, as a
11     class action on behalf of the following Settlement Class Members:
12
13               All persons in California who, during the period from
14               January 24, 2016 through February 8, 2017, were called
15               by Transactel on behalf of TURSS on their cellular
16               telephones and spoke with a representative.
17
18               Excluded from the Settlement Class are the Judges to
19               whom the Action is assigned and any member of the
20               Judges’ staffs and immediate families, as well as all
21               persons who validly request exclusion from the Settlement
22               Class.
23
24 VI.     CLASS REPRESENTATIVES AND CLASS COUNSEL APPOINTMENT:
25         For purposes of the Court considering preliminary approval, the Court
26         appoints Plaintiffs as the Class Representatives and Kazerouni Law Group,
27         APC (Abbas Kazerounian, Esq. and Jason A. Ibey, Esq.), Hyde & Swigart
28	        (Joshua B. Swigart, Esq.) and Law Office of Daniel G. Shay (Daniel G. Shay,

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        3
 1         Esq.), as Class Counsel.
 2 VII. NOTICE AND CLAIMS PROCESS: The Court approves the form, content
 3         and method of notice set forth in the Agreement. If they have not already done
 4         so, Defendants shall provide the Class List and Cell Phone Number List to the
 5         Settlement Administrator within thirty (30) days of this Order granting
 6         preliminary approval. The Court finds that the furnishing of information by
 7         Defendants to the Settlement Administrator for purposes of giving notice to
 8         Settlement Class Members or otherwise to administer the Settlement does not
 9         violate 15 U.S.C. § 1681b because the furnishing of information is pursuant
10         to this Order, and because it is not the furnishing of consumer reports
11         otherwise governed by 15 U.S.C. § 1681b. No later than sixty (60) days after
12         the date of this Order, the Settlement Administrator shall establish the
13         Settlement Website. No later than sixty (60) days after the date of this Order,
14         the Settlement Administrator shall send by regular mail the Class Notice and
15         Claim Form to each person in the Class List at their last known address as
16         provided by Defendants or as updated by the Settlement Administrator
17         through the National Change of Address Database or otherwise. Any Class
18         Notices that are returned as non-deliverable with a forwarding address shall
19         promptly be re-mailed by the Settlement Administrator to such forwarding
20         address. As for Settlement Class Members who are not identified in the Class
21         List but whose cellular phone numbers are contained on the Cell Phone
22         Number List, the Settlement Administrator shall use such methods as it
23         determines are practicable (which may include a reverse-directory lookup
24         and/or skip tracing) to attempt to match those unmatched telephone numbers
25         to names and addresses. As to Settlement Class Members whose names and
26         addresses are not located through such methods, the Settlement Administrator
27         shall provide notice by the Settlement Website. The Settlement Website shall
28	        contain the full details of the Settlement and permit the filing of claims on the

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        4
 1         website. If the mail attempts at notice are unsuccessful, and/or a Settlement
 2         Class Member otherwise fails to follow the procedures set forth in this
 3         Agreement for submitting a claim or requesting exclusion from the Settlement
 4         Class, the Settlement Website shall provide notice and the Settlement Class
 5         Member shall be deemed a member of the Settlement Class whose rights and
 6         claims with respect to the issues raised in this action will be determined by
 7         the Court’s final Order approving the settlement of the class claim and this
 8         Action, and the Judgment, and by the other rulings in the Action. With their
 9         Motion for Final Approval of Settlement, Class Counsel           shall   file   a
10         declaration from the Settlement Administrator detailing its compliance with
11         the notice procedures set forth in the Agreement. The Court finds that the
12         form, content and method of notice set forth in the Agreement satisfy the
13         requirements of Fed. R. Civ. P. 23(c)(2), the Constitution of the United States,
14         and any other applicable laws, and due process, and constitutes the best notice
15         practicable under the circumstances.       The forms of notice set forth in
16         Agreement and approved herein provide a means of notice reasonably
17         calculated to apprise the Settlement Class Members of the pendency of the
18         action and the proposed settlement, and thereby meet the requirements of Fed.
19         R. Civ. P. 23(c)(2) of the Federal Rules of Civil Procedure, as well as due
20         process under the United States Constitution, and any other applicable law,
21         and shall constitute due and sufficient notice to all Settlement Class Members
22         entitled thereto.
23 VIII. SETTLEMENT AND CLAIMS PROCESS: The Court preliminarily
24       approves the $425,000 Common Fund as fair, reasonable and adequate for
25       members of the Settlement Class. The Defendants shall deposit the Common
26         Fund with the Settlement Administrator within the timeframe set forth in the
27         Agreement. The Court preliminarily approves the process set forth in the
28	        Agreement for reviewing, approving and paying claims from the Common

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        5
 1         Fund. The last day submit claims shall be one hundred thirty (130) days after
 2         the date of this order granting preliminary approval to the settlement. The
 3         Court also preliminarily approves the service awards that will be sought by
 4         Plaintiffs to be paid from the Common Fund.
 5 IX.     CLASS CERTIFICATION: The Court preliminarily finds that the Action
 6         satisfies the applicable prerequisites for class action treatment under Fed. R.
 7         Civ. P. 23, for purposes of settlement only.
 8 X.      EXCLUSIONS: Any Settlement Class Member may request to be excluded
 9         from the Settlement Class (i.e., “opt out”) by mailing a letter or other writing,
10         by first class mail, to the Settlement Administrator containing the Settlement
11         Class Member’s name and address, and telephone number and a statement
12         that he or she requests to be excluded from the Settlement Class. Any such
13         request must be made in accordance with the terms set forth in the Class
14         Notice and will be timely only if postmarked no later than one hundred thirty
15         (130) days after the date of this Order granting preliminary approval of this
16         settlement and      Agreement (the “Opt-OutDeadline”).        The    Settlement
17         Administrator shall provide the Parties with copies of all opt-out requests as
18         they are received and, no later than five (5) days after the Opt-Out Deadline,
19         the Settlement Administrator shall provide Defense Counsel and Class
20         Counsel with a list of the Settlement Class Members who have requested
21         exclusion from the Settlement Class. Any Settlement Class Member who
22         submits a valid and timely request for exclusion shall not be a member of the
23         Settlement Class, and shall not be bound by the Agreement or Settlement. If
24         more than 25 persons request exclusion from the Settlement Class by the Opt-
25         Out Deadline, Defendants jointly but not severally shall have the option to
26         terminate the Agreement and the settlement proceedings, and this Order shall
27         be null and void and the settlement of no force and effect. Defendants shall
28	        give notice of such termination in writing to Class Counsel and the Settlement

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        6
 1         Administrator no later than ten (10) days after the Opt-Out Deadline.
 2         The notice of termination shall then promptly be filed with the Court by Class
 3         Counsel.
 4 XI. OBJECTIONS: Any Settlement Class Member may object to the terms of the
 5     Settlement, including, but not limited to, the benefits to be paid to the
 6     Settlement Class under the settlement, Class Counsel’s application for
 7         attorneys’ fees and litigation expenses and the Class Representatives’
 8         service payments by mailing a written objection to the Settlement
 9         Administrator. Any Settlement Class Member who wants to appear at the
10         Final Approval Hearing, either personally or through counsel, must so state in
11         his or her objection. Written objections must be mailed to the Settlement
12         Administrator no later than one hundred thirty (130) days after the date of this
13         Order granting preliminary approval of the settlement. The timeliness of
14         objections and notices shall be conclusively determined by the postmark date.
15               Class Counsel shall file with the Court any objections received with the
16         final approval motion papers. No later than one hundred sixty (160) days after
17         the date of this Order granting preliminary approval of the settlement,
18         the parties may file with the Court replies to any objections.
19 XII. Settlement Class Members who do not file their objections in the manner set
20        forth herein will be deemed to have waived all objections.
21 XIII. Class Counsel shall file a motion for approval of Class Representatives’ service
22         payments and application for attorneys’ fees and costs no later than one
23         hundred (100) days after the date of this Order granting preliminary approval
24         of the settlement. Class Counsel shall file a motion for final approval of
25         settlement no later than one hundred fifty (150) days after the date of this order
26         granting preliminary approval of the settlement. The motion for final approval
27         of settlement and motion for attorney’s fees shall be posted on the Settlement
28	        Website by the Settlement Administrator so that they may be reviewed and

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        7
 1         printed out by any member of the Settlement Class or any other person.
 2 XIV. FINAL        APPROVAL        HEARING: The Court shall conduct a hearing
 3         (hereinafter the “Final Approval Hearing”) on May 6, 2019, at 10:00 AM in
 4         Courtroom 5D (5th Floor – Schwartz) of the United States District Court for
 5         the Southern District of California, 221 West Broadway, San Diego, CA
 6         92101. The Final Approval Hearing may be rescheduled or continued by the
 7         Court without further notice to the Settlement Class Members. At the hearing,
 8         the Court will consider the following issues:
 9         A. Whether this action satisfies the applicable prerequisites for class
10             action treatment for settlement purposes under Fed. R. Civ. P 23;
11         B. Whether the proposed settlement is fundamentally fair, reasonable,
12             adequate, and in the best interest of the Settlement Class Members and
13             should be approved by the Court;
14         C. Whether the order granting final approval of class action settlement and
15             judgment, as provided under the Agreement, should be entered,
16             dismissing the Action with prejudice and releasing the Released
17             Claims against the Released Parties; and
18         D. Such other issues as the Court deems appropriate.
19 XV. Attendance at the Final Approval Hearing is not necessary. Settlement Class
20     Members need not appear at the hearing or take any other action to indicate
21     their approval of the proposed class action Settlement.
22 XVI. Pending the final determination of the fairness, reasonableness, and adequacy
23       of the proposed Settlement, no Settlement Class Member may prosecute,
24         institute, commence, or continue any lawsuit (individual action or class
25         action) with respect to the Released Claims against any of the Defendants.
26 XVII. If the Agreement is not finally approved for any reason, then this Order shall
27       be vacated, the Agreement shall have no force and effect, and the Parties’
28	        rights and defenses shall be restored, without prejudice, to their respective

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        8
 1         positions as if the Agreement had never been executed and this Order never
 2         entered.
 3 XVIII. The Court retains continuing and exclusive jurisdiction over the action to
 4         consider all further matters arising out of or connected with the settlement,
 5         including the administration and enforcement of the Agreement.
 6         IT IS SO ORDERED.
 7 Dated: November 1, 2018                       _________________________
 8                                                Jeffrey T. Miller
                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28	

      ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO.: 3:17-CV-129-JM-BLM        9
